Order on reargument, so far as appealed from, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; the examination to proceed on five days’ notice to the defendant. In our opinion, evidence of prior, similar accidents at the place in question and *908knowledge thereof on the part of the defendant is relevant and material to plaintiffs’ ease to show a manifestly dangerous condition and defendant’s knowledge and notice thereof, and they are entitled to an examination of the defendant upon those matters. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur. [See